Citation Nr: 0203391	
Decision Date: 04/12/02    Archive Date: 04/18/02	

DOCKET NO.  89-11 463 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a higher rating for duodenal ulcer, initially 
assigned a 10 percent evaluation, based on clear and 
unmistakable error (CUE) in a July 22, 1946, rating decision.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1944 to 
July 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision by the 
Department of Veterans Affairs (VA) Albuquerque, New Mexico, 
Regional Office (RO), which determined that a prior July 22, 
1946, rating decision was not clearly and unmistakably in 
error in assigning a noncompensable evaluation for a service-
connected duodenal ulcer.

In March 1998 the Board upheld the RO's determination.  The 
veteran appealed.  In July 1999 the United States Court of 
Appeals for Veterans Claims (Court) vacated the Board's 
decision and granted a joint motion for remand.  The appeal 
as to 18 other issues considered by the Board in March 1998 
was dismissed.

In an April 2000 decision the Board found that the July 1946 
rating decision was clearly and unmistakably erroneous in 
failing to assign a 10 percent rating for the veteran's 
duodenal ulcer as the ulcer at that time demonstrated mild 
disability such as to warrant the compensable (10 percent) 
disability rating.  The veteran appealed.  In April 2001 the 
Court granted the Secretary's unopposed motion for remand 
based on the recent enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107 (West Supp. 2001), 
which redefined VA's duty to assist in the development of 
claims.  The Court vacated the Board's decision to the extent 
that it had declined to assign an initial rating in excess of 
10 percent for the service-connected duodenal ulcer.

In September 2001 the Board remanded the case to the RO for 
compliance with the notice and duty to assist provisions 
contained in the VCAA as well as to provide the veteran an 
opportunity to submit any additional evidence and argument on 
the issue on appeal.  The case was returned to the Board in 
January 2002.


FINDINGS OF FACT

1.  All relevant evidence necessary for disposition of the 
appeal has been obtained.

2.  The evidence of record at the time of the July 1946 
rating decision granting service connection for a duodenal 
ulcer, and assigning a zero percent (noncompensable) rating, 
demonstrated mild disability, including active ulcer crater 
requiring hospitalization within the previous 2 months, such 
as to undebatably warrant a compensable (10 percent) 
disability rating.

3.  The evidence of record in July 1946 did not demonstrate 
recurring episodes of severe duodenal ulcer symptoms (2 or 3 
times a year averaging 10 days in duration) or continuous 
moderate manifestations; or continuous manifestations of 
anemia, malnutrition, and impairment of health; more than 
mild duodenal ulcer disability was not shown.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for a duodenal ulcer effective from July 2, 1946, based on 
CUE in a July 22, 1946 rating decision have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991); Veterans 
Regulation No. 3(a), Diagnostic Code 7305 (1945).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Summary

In this case the evidence of record at the time of the July 
1946 rating decision consisted of the veteran's service 
medical records which showed that in March 1945 he was 
physically examined and found qualified for appointment to 
commission status with no evidence of disqualifying defects.  
He was evaluated for a bleeding ulcer in May 1946.  At that 
time the veteran was admitted to a US Naval medical facility 
in New York with complaints of tarry stools for 5 days.  The 
veteran reported that for the past 5 months he had also 
experienced a gnawing midepigastric pain relieved by food, 
especially milk.  It was further reported that 5 days prior 
to this hospitalization, the veteran began to experience 
black stools, which continued to the present, and that a 
local doctor had advised immediate hospitalization.  The 
veteran was noted to have no vomiting or hematemesis.  Past 
history obtained from the veteran disclosed the usual 
childhood diseases and an operation 2 years earlier for a 
cyst teratoma.  On physical examination at admission the 
veteran was found to be well developed, well nourished, and 
in no acute distress but quite pale.  The abdomen 
demonstrated no splinting, masses or tenderness.  The liver, 
kidney, and spleen were not palpable.  A rectal examination 
was significant for tarry stool.  Bleeding gastric ulcer was 
the diagnostic impression.  RBC (red blood cell (count)) was 
noted as 3 million; Hbg (hemoglobin) was 60 percent.  A 
repeat RBC the following day was also noted as 3 million with 
a Hb of 60 percent.  The veteran was noted to be not actively 
bleeding, and to feel quite well except for being weak.  He 
was placed on an ulcer diet, and on his 4th day of admission 
was deemed asymptomatic without any evidence of tarry stools.  
A copy of an X-ray (upper GI study) was interpreted in early 
June 1946 to show no evidence of defect in the esophagus.  It 
was noted that the veteran's stomach emptied slowly, but no 
organic lesions were seen.  Fluoroscopic examination revealed 
a persistent deformity of the duodenal cap with some 
tenderness.  A definite ulcer crater was shown in the 
midportion of the cap.  Although the veteran was noted in 
early June 1946 to have no manifest symptoms, he was 
diagnostically assessed as having an active duodenal ulcer 
following GI studies.  He remained asymptomatic, and late in 
June 1946 films and fluoroscopic examination of the upper GI 
tract showed no evidence of defect in the esophagus or 
stomach.  The duodenal bulb did show distortion of the 
mucosal folds and slight defamation.  It was not irritable or 
tender.  The veteran was discharged from hospitalization in 
late June 1946, asymptomatic on an ulcer diet regime.  The 
veteran's July 1946 medical examination for service 
separation noted the veteran's duodenal ulcer by history 
only, with no indication of any current related defect.

A claim for service connection for duodenal ulcer, noting 
treatment between May and June 1946, was received from the 
veteran in July 1946.  Service connection for a duodenal 
ulcer, rated noncompensably disabling, effective from the day 
following discharge in July 1946, was established by an 
unappealed rating action by the RO in July 1946.

In September 1990, the veteran's then representative (DAV) to 
the RO submitted an August 1990 letter from the State of New 
York, Division of Veterans Affairs.  This letter reported 
that records of the Mt. McGregor Veterans Rest and 
Convalescence Camp at Wilton, New York, and maintained by the 
New York State Division of Veterans Affairs, indicated that 
the veteran was admitted to the Mt. McGregor facility for an 
approximately 23-day period in August 1946, for treatment of 
a duodenal ulcer.  His condition at discharge was described 
as "good". 

Evidence received subsequent to the July 1999 Court order 
granting the joint motion and remand to the Board includes an 
October 1999 statement from a private physician, Matthew J. 
Kelly, M.D., who reported that he had reviewed the veteran's 
medical records dated from May 22, 1946, to June 27, 1946.  
Dr. Kelly stated that it was clear from these records that 
the veteran suffered from continuous manifestations of anemia 
and impairment of health during this time.  He noted 
particularly that the evidence of tarry stools for 5 days 
prior to admission and the low red blood cell count during 
much of the hospital stay, as significant evidence of anemia.  
He added that clearly the manifestations of anemia were 
present for more than 10 days. 

Also submitted into evidence were the excerpts from the 1940 
edition of the Merck Manual describing the etiology and 
diagnosis of anemia. 

As noted above, in the April 2000 decision the Board found 
that the RO's July 1946 rating decision was clearly and 
unmistakably erroneous in failing to assign a 10 percent 
rating for the veteran's duodenal ulcer.  The veteran 
appealed this determination.  The Court in granting the 
Secretary's unopposed motion for remand in February 2001 
vacated the Board's decision to the extent it denied a rating 
in excess of 10 percent for the service-connected duodenal 
ulcer.  Thus, the issue currently before the Board concerns 
the question of whether the disability picture presented by 
the veteran's service-connected disability in 1946 warranted 
a disability evaluation in excess of the currently assigned 
10 percent.

Analysis

The veteran has argued that his service medical records in 
1946 documented that he had low red blood cell counts 
indicating anemia, as well as weakness, and that such 
documented findings at that time were compatible with a 40 
percent disability rating.  It is further maintained that 
there is no clinical evidence that the veteran's anemia had 
resolved at the time of the July 1946 RO rating decision, and 
that a determination to the contrary has no medical basis and 
is purely speculative.

It is also argued that the onset, complaints, and 
hospitalization in service for his ulcer condition, together 
with the immediate post-service hospitalization at the Mt. 
McGregor Veterans Rest and Convalescent Camp, constitute 
"reoccurring episodes of severe symptoms two or three times 
a year averaging a week or more," such as to warrant a 
minimum 20 percent disability rating.

The veteran's ulcer was rated by the RO under Diagnostic Code 
7305 of the 1945 Rating Schedule.  Diagnostic Code 7305 
provided that a noncompensable rating is warranted for a 
duodenal ulcer that is "[l]atent; or postoperative, healed, 
without subsequent symptoms in past 2 years."  A 10 percent 
rating is assigned when the disability is "[m]ild; with 
recurring symptoms only once or twice a year."  A 20 percent 
rating requires disability which is "[m]oderate; with 
recurring episodes of severe symptoms 2 or 3 times a year 
averaging a week or more, or with continuous moderate 
manifestations;" a 40 percent rating requires disability 
which is "[m]oderately severe; with continuous 
manifestations of anemia, malnutrition and impairment of 
health, or with recurring incapacitating episodes averaging 
10 days in duration and occurring several times a year."

In light of the Board's determination in April 2000 and the 
subsequent order of the Court in February 2001, the issue 
currently before the Board is whether under Diagnostic Code 
7305 of the 1945 Rating Schedule the veteran's duodenal ulcer 
was undebatably shown by the evidence then of record to be 
"moderate" or "moderately severe," etc..  Such 
determination depends on the frequency of symptoms, the 
extent of symptoms and the degree of incapacitation resulting 
therefrom as evidenced by the record before the RO in July 
1946.  

The veteran's representative in his recent brief has argued 
that, having already found CUE in the RO's July 1946 rating 
decision, the Board is no longer required by law to consider 
only the evidence that was before the RO in July 1946.  This 
is the "pending claim" argument:  that, once the finality 
of the rating decision is overturned by a finding of CUE, the 
claim is again open and evidence may be proffered in the same 
manner as in any claim that has not been finally adjudicated.  
The Board rejects this argument as it ignores the outcome-
determinative nature of CUE.  CUE in a rating decision (or 
Board decision) is more than a mistake; it is a mistake and a 
different outcome.  The different outcome must be undebatable 
and based on the law and record at the time of the decision 
in question.  The Board concedes that, had the veteran's 
admission to Mt. McGregor for approximately 23 days in August 
1946 been a fact before the RO, a 20 percent rating would 
have been required under Diagnostic Code 7305, there being 
evidence of two episodes of severe symptoms averaging a week 
or more within the year preceding the decision.  Of course, 
that fact was not, and could not have been, considered by the 
RO in July 1946.  The veteran has cited McGrath v. Gober, 14 
Vet. App. 28, 35 (2000) ("the date the evidence is submitted 
or received is irrelevant when considering the effective date 
of an award").  That case however, involved a claim for 
compensation that had been pending for a number of years.  In 
the present case the issue does not involve a pending, 
unadjudicated claim but revision of a final determination on 
the basis of CUE, and thus is subject to the Court's holding 
in Russell v. Principi, 3 Vet. App. 310, 313-314 (1992) (a 
determination of CUE must be based on the record and the law 
that existed at the time of the prior unappealed decision).

The Board notes, contrary to the arguments made by the 
veteran's representative, that the medical evidence of record 
in 1946 did not demonstrate the presence of more than mild 
disability.  Here we observe that, while information was 
received by VA many years later revealing that the veteran 
was hospitalized in August 1946 for his duodenal ulcer at a 
facility maintained by the New York State Division of 
Veterans Affairs, this event in August 1946 was clearly not 
known by the RO at the time of the July 1946 rating decision 
in question.  As such, evidence of this hospitalization as 
well as any subsequent evidence received in the file, 
including the excerpt from the Merck Manual and the recent 
statement received from Dr. Kelly, cannot be proffered as a 
basis for establishing a basis for a higher disability 
evaluation.  We again observe that any determination in this 
matter must be based on the record that existed at the time 
of the prior decision.

The evidence then of record in 1946 failed to demonstrate 
recurring episodes of severe symptoms (2 or 3 times a year 
averaging 10 days in duration) or continuous moderate 
manifestations.  Here we note that prior to the veteran's 
hospitalization in May 1946 he underwent a physical 
examination in March 1945, which found him physically 
qualified for appointment to commissioned status with no 
disqualifying defects.  When hospitalized in May 1946 he 
reported a history of tarry stools for 5 days with only 
indications of midepigastric pain relieved by food, 
especially milk, 5 months prior to this hospitalization.  
While the veteran's service medical records documented low 
red blood cell counts and weakness during hospitalization in 
May 1946, prior to his separation from service there was no 
indication that his anemia had not resolved at service 
discharge.  In fact, on the 4th day of hospitalization in 
June 1946 the veteran was considered "asymptomatic" without 
any evidence of tarry stools.  Moreover, a comprehensive 
physical examination of the veteran in July 1946 for service 
discharge failed to disclose any positive relevant findings.  
The veteran would require a positive showing that the May 
1946 anemia had resolved.  But the regulation makes no such 
requirement.  The veteran's anemia is not presumed to be 
continuous until proven otherwise.  Rather, Diagnostic Code 
7305 call for "continuous manifestations."  There are no 
such manifestations after May 1946 in the record before the 
RO in July 1946.  Nor is there evidence in that record of 
recurrent episodes of severe symptoms, 2 or 3 times a year, 
recurrent incapacitating episodes, or continuing malnutrition 
and impairment of health.  Therefore a rating of 20 or 40 
percent for duodenal ulcer was not required by the record and 
the law as they existed in July 1946, and it was not CUE to 
decline to assign those ratings.


ORDER

Entitlement to a higher rating for duodenal ulcer, initially 
assigned a 10 percent evaluation, based on CUE in a July 22, 
1946, rating decision, is denied.


		
	J. E. DAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

